Citation Nr: 1801981	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  12-19 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1983 to September 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In January 2017 the Board remanded the issue for further development. The issue has been returned to the Board for appellate review.


FINDING OF FACT

The Veteran does not have a legally cognizable hearing loss disability.


CONCLUSION OF LAW

The criteria for an award of service connection for right ear hearing loss have not been met.  38 U.S.C. §§ 101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for bilateral hearing loss. He maintains that his disability can be attributed to noise exposure in service.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury. See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Specific to claims for service connection for hearing loss, impaired hearing is considered a "disability" for VA purposes only when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was afforded a VA audiological examination in March 2017. On the authorized audiological evaluation in March 2017, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
20
20
LEFT
10
5
5
15
25

Speech audiometry revealed speech recognition (Maryland CNC) ability of 96 percent in the right ear and of 96 in the left ear.

In a May 2017 addendum opinion, the examiner noted significant shifts in auditory thresholds were documented bilaterally through service. However, the examiner noted that the March 2017 audiological examination revealed mild hearing loss bilaterally at 6000 Hz only. The examiner opined the shift in auditory thresholds documented in the medical records was at least as likely as not a result of military service.

There is nothing to suggest that his hearing loss has increased in severity since the time of the testing in March 2017, so as to warrant re-examination, and no other audiometric evidence has been received in connection with his claim for benefits.

In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the Veteran's claim. Simply put, the evidence does not establish that the Veteran has ever had a hearing loss disability in either ear, either presently or at any time in the past, as defined by VA regulation. 38 C.F.R. § 3.385.

In arriving at this conclusion, the Board observes that the Veteran is competent to offer statements with respect to symptoms of diminished hearing. However, the diagnosis of a hearing "disability," as VA defines that term, is a medically complex matter requiring the administration and interpretation of audiometric test results.  Inasmuch as the Veteran is not shown to have the requisite medical knowledge, he is not competent to render a diagnosis. Accordingly, and because the competent evidence of record does not otherwise establish the presence of a hearing loss disability, the claim must be denied.

If the Veteran experiences a worsening of auditory acuity in either ear in the future, such that he has a hearing loss "disability," as defined by 38 C.F.R. § 3.385, he may certainly file an application to reopen his claim for service connection, if he wishes to do so.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


